Title: From James Madison to Thomas Jefferson, 12 March 1794
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Mar: 12. 1794.
The Merchants, particularly of N. England have had a terrible slam in the W. Indies. About a hundred vessels have been seized by the British for condemnation, on the pretext of enforcing the laws of the Monarchy with regard to the Colony trade. The partizans of England, considering a war as now probable are endeavoring to take the lead in defensive preparations, and to acquire merit with the people by anticipating their wishes. This new symtom of insolence & enmity in Britain, shews rather that she meditates a formal war as soon as she shall have crippled our marine resources, or that she calculates on the pusilanimity of this country & the influence of her party, in a degree that will lead her into aggressions which our love of peace can no longer bear. The commercial propositions are in this State of things, not the precise remedy to be pressed as first in order; but they are in every view & in any event proper to make part of our standing laws till the principle of reciprocity be established by mutual arrangements. Adieu
Js. Madison Jr
